 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   TREMAYNE CARROLL,                  )   CASE NO. CV 19-8519-SJO (PJW)
                                        )
11                   Petitioner,        )   ORDER TO SHOW CAUSE WHY PETITION
                                        )   SHOULD NOT BE DISMISSED
12                    v.                )
                                        )
13   WARDEN JARED LOZANO, ET AL.,       )
                                        )
14                   Respondents.       )
                                        )
15
16        On September 27, 2019, Petitioner filed a Petition for Writ of
17   Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging his 1999 state
18   conviction and life sentence as well as the conditions of his
19   confinement.1   From the face of the Petition, it appears that his
20   claims are either unexhausted or not cognizable in federal habeas
21   corpus proceedings.   As such, absent further explanation from
22   Petitioner, the Petition will be dismissed, as follows.
23        In his fifth and sixth claims, Petitioner contends that the
24   prison’s monitoring of interactions between him and medical staff
25
26        1
             In 2017, Petitioner filed a habeas corpus petition challenging
     the state court’s denial of his petition for resentencing pursuant to
27   state Proposition 36, which the Court denied without prejudice for
28   failure to exhaust. (March 17, 2017 Order, Tremayne v. State of
     California, CV 17-878-SJO (PJW).)
 1   violates his right to confidentiality under the Health Insurance
 2   Portability and Accountability Act and that the prison has retaliated
 3   against his reporting of prison employee sexual misconduct by
 4   subjecting him to administrative segregation and “physical/sexual
 5   abuse and/or harassment” by prison staff.    (Petition at 7, 8.)   These
 6   claims do not implicate Petitioner’s incarceration or sentence but,
 7   instead, the conditions of his confinement.    A habeas corpus petition
 8   is not the proper vehicle for raising such claims.    The purpose of
 9   habeas corpus is to attack the legality of a conviction or sentence.
10   See Preiser v. Rodriguez, 411 U.S. 475, 487-88 (1973); cf. Douglas v.
11   Jacquez, 626 F.3d 501, 504 (9th Cir. 2010) (“A habeas court has the
12   power to release a prisoner, but has no other power.”) (citation
13   omitted).
14        Prisoners wishing to challenge the conditions of their
15   confinement must file a civil rights action pursuant to 42 U.S.C.
16   § 1983.     See, e.g., Ramirez v. Galaza, 334 F.3d 850, 858-59 (9th Cir.
17   2003) (“[H]abeas jurisdiction is absent, and a § 1983 action proper,
18   where a successful challenge to a prison condition will not
19   necessarily shorten the prisoner's sentence.”).    For this reason,
20   these claims must be dismissed without prejudice to raising them in a
21   civil rights complaint in the district where the complained-about
22   prison actions occurred.
23        As to his other claims, Petitioner contends that he should not
24   have been sentenced as a three-striker in 1999 because two of his
25   prior strikes were incurred from one juvenile conviction and because
26   the bar on mandatory life-without-parole sentences for juveniles set
27   forth in Miller v. Alabama, 567 U.S. 460 (2012), should apply to him.
28   (Petition at 5.)    He also contends that he is entitled to relief under

                                          2
 1   California Senate Bill 1437, which was signed into law in September
 2   2018, because he was convicted as an aider-and-abettor.      (Petition at
 3   5.)   Additionally, he contends that his petition for resentencing
 4   pursuant to Proposition 36 was improperly denied based on “false
 5   sexual allegations” and “falsified prison RVRs” and that he was denied
 6   his right to a fair and impartial Proposition 57 hearing.     (Petition
 7   at 6.)    A search of the California appellate website, at
 8   appellatecases.courtinfo.ca.gov, reveals, however, that Petitioner has
 9   failed to present any of these grounds for relief to the California
10   Supreme Court.2
11         As a matter of comity between state and federal courts, a federal
12   court generally will not address the merits of a habeas corpus
13   petition unless the petitioner has first exhausted his state remedies,
14   i.e., sought state court review of every ground presented in the
15   petition by presenting it to the highest state court.     Rose v. Lundy,
16   455 U.S. 509, 518-22 (1982).   Indeed, the law provides that a habeas
17   petition brought by a person in state custody cannot be granted
18   “unless it appears that--(A) the applicant has exhausted the remedies
19   available in the courts of the State; or (B)(I) there is an absence of
20   available State corrective process; or (ii) circumstances exist that
21   render such process ineffective to protect the rights of the
22   applicant.”   28 U.S.C. § 2254(b)(1).   To exhaust state remedies, a
23   petitioner must fairly present his contentions to the state courts,
24
           2
             It appears that in October 2015 Petitioner appealed the lower
25   court’s denial of his petition for resentencing under Proposition 36
26   and thereafter filed a petition for review in the California Supreme
     Court, which was denied in October 2017. The Court of Appeal’s
27   decision denying his claims shows, however, that he did not raise any
     of the instant claims in those proceedings. See People v. Carroll,
28   2017 WL 3224855 (Cal. Ct. App. July 31, 2017).

                                         3
 1   and the highest court of the state must dispose of them on the merits.
 2   O’Sullivan v. Boerckel, 526 U.S. 838, 842, 844-45 (1999).                   A district
 3   court may raise a failure to exhaust sua sponte.                   Stone v. San
 4   Francisco, 968 F.2d 850, 856 (9th Cir. 1992.)
 5          Petitioner has not raised the four claims challenging his
 6   conviction and sentence in the California Supreme Court.                  As such, the
 7   Petition is entirely unexhausted and is subject to dismissal on that
 8   basis.      See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006).
 9          IT IS THEREFORE ORDERED that, no later than November 25, 2019,
10   Petitioner shall inform the Court in writing why this case should not
11   be dismissed for the reasons set forth above.                   Failure to timely file
12   a response will result in dismissal.
13          DATED: October 24, 2019
14
15
                                                         PATRICK J. WALSH
16                                                       UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28   S:\PJW\Cases-State Habeas\CARROLL, T 8519\OSC dismiss pet.wpd


                                                        4
